DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-3, 6-7, 10, 12-15, 17-18, 20-23, 25, and 27-29 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 July 2020 was received and considered.

Specification
The disclosure is objected to because of the following informalities:
[0016], line 23: “sensor” should be “controller” based on context from the remainder of the sentence 
[0040], line 11: “140” should be “240”
[0040], line 12: “142” should be “242”
Appropriate correction is required.

Claim Objections
Claims 3, 13-14, 17-18, 22-23, and 25 are objected to because of the following informalities:
Claim 3: the claim is incorrectly terminated with “/” instead of a period
Claim 13: “the variable resistor” is confusing in scope, as the term “resistor” relates to electronic circuits rather than fluid circuits
Claim 14: 
“the variable resistor comprises a unidirectional variable resistor” does not make sense because a resistor cannot comprise a resistor
“the variable resistor” is confusing in scope, as the term “resistor” relates to electronic circuits rather than fluid circuits
Claim 17: “the variable resistor” is confusing in scope, as the term “resistor” relates to electronic circuits rather than fluid circuits
Claim 18: “the variable resistor” is confusing in scope, as the term “resistor” relates to electronic circuits rather than fluid circuits
Claim 22: “the variable resistor” is confusing in scope, as the term “resistor” relates to electronic circuits rather than fluid circuits
Claim 23, line 5: “port_and” should be “port, and” 
Claim 25, line 5: “port and” should be “port, and”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the variable resistor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected by its dependence on rejected claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (CN 103967712 B).
Regarding claim 1, Ren teaches a device comprising: a first cylinder comprising a first cylinder port and a second cylinder port; a first piston slidable within the first cylinder; a fluid sump comprising a sump port; and a fluid circuit, comprising: a first fluid channel comprising a first channel inlet, a first channel outlet, and a unidirectional variable-resistance valve configured to set a variable resistance to fluid flow through the first fluid channel; a second fluid channel comprising a second channel inlet, a second channel outlet, and a second channel check valve; a third fluid channel comprising a third channel inlet, a third channel outlet, and a third channel check valve; a fourth fluid channel comprising a fourth channel inlet, a fourth channel outlet, and a fourth channel check valve; a fifth fluid channel comprising a fifth channel inlet, a fifth channel outlet, and a fifth channel check valve; a first intersection comprising the first channel inlet, the second channel outlet, and the fifth channel outlet; a second intersection comprising the first cylinder port, the second channel inlet, and the third channel outlet; a third intersection comprising the sump port, the third channel inlet, and the fourth channel inlet; and a fourth intersection comprising the second cylinder port, the fourth channel outlet, and the fifth channel inlet (see Annotated Figures 1.1 and 1.2 below detailing how the above elements of the claimed invention apply to Ren Figure 4).


    PNG
    media_image1.png
    404
    349
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    404
    349
    media_image1.png
    Greyscale


Regarding claim 2, Ren teaches the prosthesis of claim 1, further comprising a flexion state during first cylinder compression wherein the fluid circuit is configured to permit fluid flow along a first fluid path sequentially through the second cylinder port, the fifth channel check valve, the variable-resistance valve, the third channel check valve, and to the first cylinder port. Here it is understood that first cylinder compression refers to the lowering of the first piston further into the first cylinder, such that fluid is forced into the fluid circuit through the second cylinder port. Referring to Annotated Figures 1.1 and 1.2 above, it is clear that the structure of Ren is capable of permitting fluid expelled from the second cylinder port to travel along a sequential path from the second cylinder port, to the fifth channel check valve, to the variable-resistance valve, to the third channel check valve, and to the first cylinder port. Any other possible paths of the fluid do not affect the ability of the structure of Ren to permit fluid flow along the claimed first fluid path. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 103967712 B) in view of Bertolotti (US 2009/0068012 A1).

Bertolotti teaches the additional limitation of a mechanical sensor which provides data to be used in variable resistance control of a fluid circuit (Bertolotti: [0021] and [0036]). Specifically, Bertolotti teaches a sensor that generates position data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ren to include the sensor of Bertolotti to enable monitoring of the device’s position and enact appropriate resistance changes in the fluid circuit to control movement and provide stabilization (Bertolotti: [0021], lines 13-15 and 18-19).

Allowable Subject Matter
Claims 3, 7, 12-15, 17-18, 20-23, 25, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and provided that the above claim objections and rejections under 35 U.S.C. 112(b) were resolved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774